Title: Thomas Boylston Adams to William Smith Shaw, 23 October 1799
From: Adams, Thomas Boylston
To: Shaw, William Smith


				
					Dear William.
					Germantown 23d: October 1799
				
				I have yet to reply to your favors of the 15th: & 21st: instts: the latter of which with the letters of Mr: Pitcairn, came to hand last evening.
				I have been anxious for some days on account of reports, which have been circulated with great zeal & industry, of a serious misunderstanding in the Cabinet at Trenton, and though I give credit slowly to the idle rumors of the day, I cannot but wish it were in my power to contradict some of them, which their very extravagance tells me cannot be true. I know pretty well how to appreciate the stories circulated on the Subject of the departure of the Commissioners, but when great pains are taken to propagate a belief that the President has declared his intentions of resigning the Chair, and means are taken in consequence to promote the election of a Successor, I confess that the feeling to me is unpleasant and I am sure the effect upon others is pernicious.
				The story is, that the Secretary of State opposed with all his influence the departure of the Envoys for France— That his opposition was seconded by a declaration of the British Minister, that a fresh attempt at negotiation by our Government, would be considered by the Coalesced powers, as an act of hostility against them, since they had come to a resolution to force a declaration from every neutral power—for or against them. The President is said to have replied with characteristic energy to this communication— The Secretary persevered in his disaffection, which produced a warm explanation,

in the course of which the P——t declared he would resign, rather than submit to be influenced by the menaces of any other power on earth, on the subject of our external connections or intercourse— The Envoys of course are to go.—
				I do not write this account, with an expectation that you will be at liberty to tell me in return, what foundation there is in fact for any part of it; but only to acquaint you with what we the people hear daily in our intercourse with society.
				Since the triumph of Jacobinism in this State, there is a manifest scheme set on foot of irritating the public mind against Great Britain— I see the drift of it in part, but I should wish to know what fresh provocation has excited the animosity which thus discovers itself. Mc:Kean Governor of the State—Jefferson President of the United States is the next object of that faction. I have done looking up to the legislative branches of the Government for a relief and provision for our great & serious difficulties. “La puissance legislative,” (said a frenchman, who was no fool however he may have been a knave) “est essentiellement destructrice”; “le pouvoir Executif, est essentiellement conservateur.” I think I can foresee an expeditious sacrifice & sure destruction of our Government, in the prospect of such an overwhelming war as we are not sure of escaping— The legislative branches would abandon the Executive, by refusing the supplies necessary to carry it on, & it would fall lifeless to the ground, like a body of inert matter, elevated upon pillars too weak to sustain the burthen. If such must be the fate of this fabric, I had rather that myself & family were buried in its ruins, than survive the catastrophe by an untimely flight.
				Be so good as inform me; how soon the President intends coming to the City, and whether it would be worth while for me to visit you before you come. I could go next Saturday to Trenton or at furthest on Monday; but if you think a speedy removal will take place, I will defer my journey altogether?
				I am truly your’s
				
					T B Adams
				
			